Citation Nr: 0103811	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.

This appeal arises from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


FINDINGS OF FACT

1.  A VA physician has determined that the veteran's service-
connected PTSD is manifested by severe symptoms, with 
overlapping symptoms from dementia and major depression which 
have not been service connected; he is shown to be almost 
completely disoriented, with delusions occasionally 
accompanied by violent behavior, his most recent Global 
Assessment of Functioning Score was 34, with a high of 37 in 
the past year.  

2.  The veteran has not worked since 1977; he began receiving 
Social Security Income in 1997.

3.  The medical evidence shows that the veteran is totally 
disabled, in whole or in part, due to his PTSD.

4.  The veteran's service-connected PTSD precludes him from 
engaging in some form of substantially gainful employment 
which is available in the national economy, and which is 
consistent with his occupational experience.


CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 
2098-2099); 38 C.F.R. §§ 3.340, 4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the veteran's service records 
show that he served in the Republic of Korea from April 1954 
to March 1955 with a Marine Corps infantry unit, at which 
time he participated in the defense of United Nations' 
positions.  His awards include the Korean Service Medal.  

The veteran has been granted service connection for two 
disabilities.  Specifically, he was granted service 
connection for malaria in August 1958.  This disability is 
currently evaluated as 0 percent disabling (noncompensable).  
He was granted service connection for PTSD in March 1998.  
This disability is currently evaluated as 70 percent 
disabling.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

As indicated in the March 2000 supplemental statement of the 
case, the veteran has been granted service connection for 
PTSD, evaluated as 70 percent disabling, and malaria, 
evaluated as noncompensable.  He is also shown to have a 
number of severe disabilities which have not been service-
connected, to include status post cardiovascular accident 
(CVA), dementia, psychosis, rheumatic heart disease, 
rheumatoid arthritis, coronary artery disease, hypertension 
and a peptic ulcer.  At issue is whether the veteran's 
service-connected disabilities, without consideration of any 
of his nonservice-connected disabilities, preclude all forms 
of substantially gainful employment in the national economy 
which are consistent with his education and occupational 
experience and which would afford a living wage.  As the 
veteran's PTSD is evaluated as 70 percent disabling, the 
veteran meets the minimum schedular requirements for TDIU, 
and may be granted TDIU if it is determined that his renders 
him unemployable.  See 38 C.F.R. § 4.16(a).  Upon its review 
of the history of the veteran's service-connected PTSD, the 
Board is persuaded that the current evidence warrants a 
conclusion that this disability precludes him from engaging 
in substantially gainful employment, and that he is totally 
disabled due to this disability.  

As for the veteran's work history, a number of documents, 
including an "income net worth and employment statement" 
(VA Form 21-527), dated in August 1978, and a "statement of 
income and net worth" (VA Form 21-6897), dated in December 
1978, show that the veteran has not worked since 1977, and 
that in his last job he was a machinist for an automobile 
manufacturer.  He began receiving Social Security 
Administration benefits in 1977.  A letter from a private 
physician, dated in April 1978, and a VA examination report, 
dated in August 1978, show that the veteran was disabled due 
to rheumatoid arthritis.  

Records from the Baptist Hospital, dated in 1997, indicate 
that the veteran sustained a stroke in 1995, and that he has 
had a progressive cognitive decline since that time.  

The earliest medical evidence showing that the veteran has 
PTSD is a letter from J. Joseph Kennedy, M.D., dated in July 
1997.  Dr. Kennedy states that he treated the veteran between 
June and July of 1997 for "longstanding symptoms of PTSD, 
and that the veteran has developed a dementing illness for 
the last 18 months which have rendered his PTSD more 
unstable.  Records from the Baptist Hospital, dated in July 
1997, show that the veteran was treated for increased 
agitation and behavioral discontrol.  The findings included 
cognitive deficits and disorientation.  The diagnoses 
included senile dementia, with secondary diagnoses that 
included organic affective syndrome.  A VA psychiatric 
examination report, dated in October 1997, shows that the 
examiner diagnosed the veteran with PTSD as well as an 
affective disorder and dysthymic depression.  He noted that 
the veteran's PTSD had "obviously been lying dormant over 
the years."  The Axis V diagnosis was a Global Assessment of 
Functioning (GAF) score of 52, with a high for the year 
estimated at 56.  Records from the Jefferson County Nursing 
Home, dated between 1998 and 1999, show about three 
hospitalizations for treatment for dementia and psychosis and 
that the veteran was taking multiple medications for control 
of these symptoms.  A VA psychiatric examination report, 
dated in June 1999, shows that the veteran "frequently 
experienced severe symptoms of PTSD," that he had delusions 
that were occasionally accompanied by violent behavior, and 
that he was "totally incompetent and totally dependent upon 
the care of others."  The examiner noted that the veteran 
was severely disoriented as to time and place, and that he 
had recently been in three different nursing homes.  In his 
Axis I diagnosis, the examiner stated that the veteran 
continued to present severe problems of PTSD which overlap 
with his dementia problems (which were related to a history 
of CVA and ventriculomegaly), as well as severe, recurrent 
major depression.  The GAF score was 34, with a high for the 
year estimated at 37.  The examiner commented that since the 
veteran's trauma memories were stored in the more primitive 
emotional areas of the brain, it was doubtful that the 
deterioration or damage of the cerebrum had affected these 
memories.  Finally, an aid and attendance examination report 
from Health Star Physicians, dated in January 2000, shows 
that the veteran was confined to a wheelchair due to severe 
rheumatoid arthritis, and that he had severe PTSD and 
depression.  

In summary, the aforementioned evidence shows that the 
veteran has not worked since 1977, and that he has been 
receiving ongoing treatment for service-connected PTSD for 
several years.  This disability is currently evaluated as 70 
percent disabling.  The Board further notes that in August 
1998, VA determined that he was not competent to handle 
disbursement of funds.  In addition, a VA examiner has 
determined that the veteran is totally incompetent and 
dependent on others.  In his Axis I diagnosis, the VA 
examiner stated that the veteran continued to present severe 
problems of PTSD which overlap with his dementia problems and 
severe, recurrent major depression.  The GAF score was 34, 
with a high for the year estimated at 37, which suggests some 
impairment in reality testing or communications, or 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  See Quick Reference 
to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  Of particular note, although 
the medical evidence indicates that the veteran has been 
diagnosed with status post CVA, dementia, and major 
depression, the claims files do not currently contain any 
medical evidence by which the symptoms from these disorders 
may be disassociated from the symptoms of his service-
connected PTSD.  Furthermore, the VA examiner has indicated 
that the veteran's PTSD-related trauma memories were probably 
unaffected by his other (organic) disorders.  In such cases, 
where the inability to work may be caused by nonservice-
connected and service-connected disability, the benefit-of-
the-doubt doctrine is for consideration.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition (such as a 
personality disorder), 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability).

Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran is 
unemployable due to his PTSD, and that the evidence shows 
that the veteran's PTSD precludes him from engaging in 
substantial gainful employment.  



ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
provisions governing the payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

